Citation Nr: 1314478	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  10-37 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to June 1946 with additional periods of reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the Veteran's claim has since been transferred to the RO in St. Louis, Missouri.

While the Veteran was previously represented by Veterans of Foreign Wars, in April 2012, he changed his representation to Disabled American Veterans.

A review of the Virtual VA file associated with the Veteran's claim reveals that all evidence contained therein is duplicative of that contained in the paper claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Bilateral hearing loss did not manifest during active or reserve service and has not been shown to be causally related to service, nor was an organic disease of the nervous system manifest within one year of separation from active service.

2.  Tinnitus did not manifest during active service or a period of reserve service and has not been shown to be causally related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, and an organic disease of the nervous system is not presumed to have been so incurred.  38 U.S.C.A. §§ 101(21), (24), 1101, 1110, 1112, 1113, 1137, 1154 (West 2002); 38 C.F.R. §§ 3.6(a), (d), 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 101(21), (24), 1110, 1154 (West 2002); 38 C.F.R. §§ 3.6(a), (d), 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, regarding the duty to notify, the Veteran was sent a letter in July 2009, prior to the initial adjudication of the claim, that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  This letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's active service treatment records and many of the Veteran's reserve service treatment records have been associated with the claims file.  

With regard to reserve service treatment records, the Veteran reported in his July 2009 original claim that he had reserve service from July 1, 1946, to October 1, 1969, and from October 1, 1969, to May 4, 1983.  He states that additional service treatment records that have not been associated with the claims file.  However, the RO requested such records and determined that they are not available.  Specifically, in an August 2009 response to a VA request, the National Personnel Records Center (NPRC) indicated that there was no evidence in the Veteran's file to substantiate any service after September 30, 1969.

In an August 2009 letter, the RO asked the Veteran to provide more information regarding his reserve service.  In an October 2009 written statement, the Veteran indicated that he was released from active duty in 1946 and was assigned to the Navy active reserves.  He stated that his last assignment to a squadron was in 1983 when he was transferred to the retired reserve and noted that he was released from the Navy in 1988.

In an October 2009 memorandum, the RO determined that complete service records regarding the Veteran's reserve service were unavailable for review.  Verification of the Veteran's Navy reserve service had been completed.  While the Veteran reported service after 1969, there are no records associated with such service, and there is no verification that the Veteran had such service.

The Board finds that the RO has complied with the duty to assist the Veteran in obtaining all relevant service records.  Without additional information from the Veteran regarding his reserve service, VA is unable to make additional requests for information.  Therefore, the Board finds that the duty to assist with regard to these records has been met.

In addition, all identified and available post-service medical records have been obtained or submitted and associated with the file, including a private medical opinion.  In April 2012, the Veteran did submit a release for records from S.D. (initials used to protect privacy).  In September 2012, the RO also asked the Veteran to submit a release and information regarding his alleged treatment for a perforated eardrum from 1975 to 1976.  The Veteran did not respond to this request.  In September 2012 and November 2012, the RO sent a letter to S.D. and asked for any records related to the Veteran.  However, in a November 2012 letter, the RO informed the Veteran that S.D. required a specific release for a third party to obtain records.  The RO asked that the Veteran submit this release, but he did not respond.

With regard to any unobtained records related to this claim, the Board finds that, based upon the above-detailed attempts, the RO has accomplished all necessary steps to attempt to obtain these records.  Without the required information or forms from the Veteran, VA is unable to make additional attempts to secure these potentially relevant records.  All steps have been communicated with the Veteran, and he has been given the chance to assist in developing his claim.

In August 2010, the Veteran was afforded a VA examination regarding the claims on appeal.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed in more detail below, the Board finds that the August 2010 VA examination and opinion are adequate, as they are predicated on a review of the claims file, the pertinent and credible evidence of record, and current audiometric findings.  In addition, the August 2010 examiner provided a thorough rationale for the conclusions reached that was based upon the credible evidence of record. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II.  Law and Analysis

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus, as he believes that he developed these disorders due to noise exposure during his periods of active and reserve service. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, which includes sensorineural hearing loss, is considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a), (d).

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to Veteran's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway, 13 Vet. App. at 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim."  (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA.  

As noted above, while organic diseases of the nervous system, which includes sensorineural hearing loss, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service, this presumption does not apply to periods of ACDUTRA and INACDUTRA.  See 38 U.S.C.A. § 1112.  Therefore, with respect to whether this chronic disability manifested within one year of separation, this presumption does not apply to the Veteran's periods of ACDUTRA or INACDUTRA.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The results of the August 2010 VA examination show that the Veteran has hearing loss that meets these criteria.

Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards must be converted to ISO-ANSI standards.  However, in this case, while the Veteran was tested prior to November 1967, those tests consisted solely of whispered voice, spoken voice, and coin click tests, and all audiometric testing involving measurement of Hertz has been conducted after November 1967.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss and tinnitus.

The Veteran service treatment records include a November 1942 entrance examination, which shows that he denied having any history of ear trouble or severe injuries to his head.  A physical examination was normal, and the results of spoken voice, coin click, and whispered voice tests were all 15/15 or 20/20.

The Veteran was later examined in July 1945 and April 1945 at which time the results were identical on spoken word, coin click, and whispered voice tests.  The results were normal, and the Veteran denied having any history of ear trouble.  Examinations conducted in June 1946, March 1948, and October 1949 also revealed normal results on watch, coin click, whispered voice, and spoken voice tests.  In addition, whispered voice tests were normal on examinations in December 1952, July 1956, June 1957, June 1959, June 1962, April 1963, February 1965, August 1966, and May 1967.  The Veteran further denied having a history of ear trouble in July 1956, June 1957, June 1959, June 1962, February 1965, August 1966, and May 1967.  The August 1966 and May 1967 reports contained an additional denial of a history of hearing loss.

In July 1969, the Veteran underwent an annual service examination, and on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
25
20
15
20
  20
Left
10
10
10
10
  20

At that time, the Veteran also denied having denied any history of ear trouble or hearing loss.

In his July 2009 claim, the Veteran asserted that his bilateral hearing loss and tinnitus began in service.

In a July 2009 written statement, the Veteran indicated that he was aware of slight tinnitus at the time of his release from active duty in September 1945, but noted that it did not stop him from signing up for reserve duty.  He indicated that he remained on flight status with the reserve unit for two years and that he was then forced to change his designation to non-flying to remain in the reserves.  Thereafter, the Veteran stated that he served as an aircraft mechanic and flight line officer.  He indicated that was exposed to noise from aircraft and jet operations.  The Veteran also stated that his tinnitus and hearing loss had now become a major problem.  He noted that the noise during service was unbearable at times and believed that his noise led to his hearing loss and tinnitus.

In a separate July 2009 written statement, the Veteran indicated that he had not asked or received any information from a physician regarding these disabilities.
 
In August 2010, the Veteran was provided VA examination at which time the examiner reviewed claims file.  The Veteran reported that his bilateral hearing loss began approximately five years ago.  He initially reported that his tinnitus began five to ten years ago, but then indicated that he did not know when it started.  The stated that he did not use ear protection during active duty, but did use it during his reserve service.  He also indicated that he had civilian noise exposure working as a machinist without hearing protection from 1946 to 1973.  On examination, audiometric testing revealed hearing loss that is disabling for VA purposes.

The examiner noted the whispered voice tests during service, as well as the July 1969 audiogram, which revealed normal hearing sensitivity at all ratable frequencies bilaterally.  Given the normal testing in July 1969, the examiner opined that the Veteran's hearing loss was not caused by or a result of service.  Furthermore, given the report of tinnitus that began only five to ten years ago and the Veteran's repeated denials during service of any ear trouble, it was the examiner's opinion that tinnitus was not caused by or a result of service.

In a March 2011 written statement, an audiologist indicated that she saw the Veteran that month.  She stated that she reviewed his service records, which show that he was in the Navy from 1942 to 1946 and in the active Navy Reserves from 1946 to 1985.  He reported that he initially underwent flight training as a cadet.  After flight training school, he was sent to gunnery school and trained on a number of different weapons.  During his time in the reserves, he served as a pilot, navigator, and maintenance person on several different aircraft.  No hearing protection was provided.  He indicated that he was flying an airplane sometime in 1975 or 1976 when it lost pressure and had to dive so quickly that the Veteran perforated his ear drums.  In addition, the Veteran reported that, in his civilian occupation as a machinist, he used hearing protection, which was strictly enforced.  He stated that he first noted signs of difficulty hearing and tinnitus while serving on active duty.  He also indicated that he did not report it because he did not want to be grounded.  He noted that his symptoms gradually worsened over the years.

The March 2011 private audiologist stated that whispered voice tests in service were not sensitive or specific enough to confirm or deny the presence of hearing loss.  She noted that the 1969 audiogram showed mild hearing loss in the right ear and borderline normal hearing in the left ear and commented that outer hair cell damage in the cochlea occurs prior to an individual ever showing a threshold shift on an audiogram.  She also noted that noise exposure, without the use of hearing protection, can cause or contribute to noise-induced hearing loss, acoustic trauma, and tinnitus in individuals.  The audiologist indicated that cause of tinnitus can usually be determined by the finding of the cause of any coexisting hearing loss.  In this case, the audiologist believed that the Veteran's tinnitus can as likely as not be attributed to the same etiology as his hearing loss, which was in-service noise exposure.  At a minimum, she believed that there was a reasonable doubt on the question.  Therefore, the audiologist opined that the Veteran's hearing loss and tinnitus are more likely than not related to his military noise exposure and may have then worsened as a civilian.

At the outset, the Board notes that the Veteran has asserted that he had reserve service through 1983 or 1988.  However, the service department, as noted in an August 2009 response to a VA inquiry, confirmed that there was no evidence of any service after September 30, 1969.  Despite being requested to do so, the Veteran has not provided any documentation or additional information regarding any alleged service after September 30, 1969.  As such, the record only supports reserve service continuing through September 1969, and the Board will confine consideration of the Veteran's reserve service to this time period.

First, addressing the matter of an in-service injury, the Board notes that the Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  He reports that his service duties required him to be exposed to jet airplanes and weapons fire.  He has given varied reports as to his use of ear protection during both active and reserve service.  Nevertheless, as such service would undoubtedly involve some, and possible significant, noise exposure, the Board accepts the Veteran's assertion of in-service noise exposure as credible and consistent with his established service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

Further, although the competent evidence does not reflect the presence of hearing loss in either ear to an extent recognized as a disability during the Veteran's active or reserve service, the absence of evidence of such hearing loss in service is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Likewise, as noted above, service connection may be granted for tinnitus (or other disability) diagnosed post-service upon a showing of a nexus between that disability and injury (to include noise exposure) or disease in service.  See, e.g., 38 C.F.R. § 3.303(d).

The Board will first consider the applicability of 38 C.F.R. § 3.303(b) to the Veteran's claim of entitlement to service connection for sensorineural hearing loss.  As noted above, entitlement under these criteria does not apply to ACDUTRA or INACDUTRA.  Therefore, this discussion will be confined to the Veteran's period of active service.

Neither sensorineural hearing loss nor manifestations sufficient to identify the disease entity are shown during service.  Rather, the hearing tests taken throughout active service were normal, and the Veteran denied having any history of ear trouble during that time period.  Therefore, while currently-diagnosed sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of sensorineural hearing loss were noted in the service records.  A diagnosis of sensorineural hearing loss is first noted in August 2010, which is more than one year following the Veteran's separation from active service.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and sensorineural hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

With regard to entitlement to service connection under the provisions of 38 C.F.R. § 3.303(a), there are three opinions of record that address whether the Veteran's hearing loss and tinnitus are related to his military service, to include reserve service.  The relevant opinions are those of the Veteran, the August 2010 VA examiner, and K.S.  For the reasons stated below, the Board finds that the opinion of the VA examiner is most probative.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the provider's knowledge and skill in analyzing the data, and the medical conclusion the provider reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In comparing the opinions of the VA examiner and K.S., the Board notes that both were provided by an audiologist who appears to have reviewed the claims file, including the service records.  However, K.S. relied upon the Veteran's statements that his hearing loss and tinnitus had their onset during active service and had been ongoing since that time.  In reviewing the Veteran's statements in the context of all of the evidence in the claims file, the Board finds that his assertions as to the onset and duration of his hearing loss and tinnitus symptoms are inconsistent and not credible.

First, the Veteran has reported various histories as to when his symptoms began.  In his original claim and other recent statements, he asserted that they began during service.  However, during the August 2010VA examination, he reported that hearing loss began five years ago.  With regard to tinnitus, he first stated that it began five to ten years ago, but then acknowledged that he did not know when it started.  He told K.S. that he first noticed signs of both hearing loss and tinnitus during active duty.  These statements are clearly inconsistent.

In addition, the record contains numerous reports of examinations conducted throughout the Veteran's active and reserve service that show his hearing was normal.  While K.S. questioned the ability of a whispered voice test to detect the kind of hearing loss experienced by the Veteran, the Board notes that he was also afforded spoken word and coin click tests during active and reserve service.  Moreover, he underwent audiological testing in 1969, which provided affirmative evidence showing that he did not have hearing loss.

Furthermore, on nearly as many occasions, the Veteran made signed, sworn statements that he did not experience any ear trouble, to include hearing loss, during active and reserve service.  He has since reported to K.S. that he denied such symptoms because he did not want to be grounded.  Thus, the Veteran has admitted that he misrepresented his medical history in several signed documents in order to obtain a desired result, which also calls his credibility into question.

Given the Veteran's conflicting statements, his own denials of an ear trouble and hearing loss in service, and the 1969 audiogram, the Board finds that his statements as they regard the onset of his symptoms are not credible.  As such, while the Veteran is certainly competent to report his history of symptoms, these statements are not credible.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  There is no other evidence to support a finding that the Veteran's symptoms began during service and have been present since that time.

In rendering her opinion as to nexus, K.S. relied, in part, upon the Veteran's statements that his symptoms began during service and had progressively worsened.  The Board has found that these statements are not credible.  As such, the opinion of K.S., which relied upon these reports, is less probative than the August 2010 VA examiner's opinion, which did not.  The VA examiner, in contrast, noted the Veteran's repeated denials of any history of ear trouble during his numerous active and reserve service examinations and provided a reliable and credible rationale for the conclusion reached.

The Board must be able to conclude that the medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See also Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998).  The August 2010 VA examiner has provided a valid analysis for the conclusion and opinion given that is consistent with the record.

Furthermore, while lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology, see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau), such statements must be weighed against the other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the opinion provided by the August 2010 VA examiner, who is an audiologist and has specialized training, expertise, and education on the pertinent matter, is more probative than the bare conclusions and statements made by the Veteran or any other layperson.

Thus, the most persuasive opinion on the question of whether there is a nexus between the Veteran's current bilateral hearing loss and tinnitus and his military service is that of the August 2010 VA examiner, which weighs against the claim.

Based on the foregoing, the Board finds that the Veteran's bilateral hearing loss and tinnitus are not causally or etiologically related to his active or reserve service, to include any noise exposure therein.  Accordingly, the claims for service connection for bilateral hearing loss and tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


